DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the snoring detection threshold” multiple times while introducing a slightly different phrase of “a predetermined snoring detection threshold” around line 13. It is unclear to the Examiner if the latter recitations of “the snoring detection threshold” are referring back to “a predetermined snoring detection threshold” or a different snoring detection threshold. For examination purposes “a predetermined snoring detection threshold” will be referred to as “a snoring detection threshold”. 
Claims 31 and 35 are rejected for using the same language described above in section 3.a’s rejection of claim 16. 
Claims 28 recites “the maximum operational speed of the drainage pump is equal to or higher than 2000 RPM.” The Examiner finds this limitation indefinite due to there not being an upper bound to this unbounded range. A review of the specification (the published application) has returned the Applicant disclosing an upper operational speed of 5000 rpm (¶ 51 of US 2021/0164476A1). For examination purposes, the clause “the maximum operational speed of the drainage pump is equal to or higher than 2000 RPM” will be treated as “the maximum operational speed of the drainage pump is equal to or higher than 2000 RPM but less than or equal to 5000 rpm.”
Claim 29 recites “the maximum operational speed of the drainage pump is equal to or higher than 2500 RPM.” The Examiner finds this limitation indefinite due to there not being an upper bound to this unbounded range. A review of the specification (the published application) has returned the Applicant disclosing an upper operational speed of 5000 rpm (¶ 51 of US 2021/0164476A1). For examination purposes, the clause “the maximum operational speed of the drainage pump is equal to or higher than 2500 RPM” will be treated as “the maximum operational speed of the drainage pump is equal to or higher than 2500 RPM but less than or equal to 5000 rpm.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0034665 (Zhong hereinafter) in view of US 2016/0174531 (Boothe hereinafter) and further in view of US 2011/0200450 (Shelley hereinafter).
Regarding claim 16, Zhong teaches a method of controlling a liquid pump with a variable operating speed (¶ 1) that discloses a drive unit comprising an electric motor and a drive shaft (Motor 9 with inherent shaft connected to the pump 1), and a hydraulic unit comprising an impeller operatively connected to the electric motor via the drive shaft (Pump 1 per ¶ 27 and 45), the method comprising the steps of: operating continuously the drainage pump at a positive operational speed via the electric motor in rotation driving the impeller in a positive direction of rotation (Figure 4, step 42 implies a continuous running); periodically increasing the operational speed of the drainage pump from the first operational speed to a predetermined snoring detection threshold speed (Figure 4, steps 42-44-48-50), and detecting whether the drainage pump is snoring or not snoring at the snoring detection threshold speed (Figure 4 steps 42-44-48-50); when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump (Steps 46 and 52 in Figure 4), and resuming the default operation of the drainage pump at the idle operational speed (Figure 4 return steps to 42); when snoring is not detected at the snoring detection threshold, proceeding to stepwise change the operational speed of the drainage pump, and to detect whether the drainage pump is snoring or not snoring at each new operational speed corresponding to each stepwise change (Figure 4, increase in speed from steps 48-50 as looped).
Zhong is silent with respect to the step of conducting default operation of the drainage pump at an operational speed equal to a predetermined idle operational speed; when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump to the idle operational speed.
However, Boothe teaches a pump system control for a liquid pump (¶ 1) that discloses the use of an idle speed of the pump system (¶ 57). The resultant combination would be such that the control method of Zhong would return to an idle operation speed as taught in Boothe therefore teaching the step of conducting default operation of the drainage pump at an operational speed equal to a predetermined idle operational speed; when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump to the idle operational speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control method of Zhong return to an idle speed as opposed to a full pump stop to minimize the amount of start and stops of the motor. 
Zhong is silent with respect to wherein the stepwise change of the operational speed (OP) involves: increasing the operational speed by one increasing step increment each time snoring is not detected, up to a predetermined maximum operational speed; and decreasing the operational speed by one decreasing step increment each time snoring is detected, down to the idle operational speed, and resuming the default operation of the drainage pump at the idle operational speed.
However, Shelley teaches a control scheme for a vacuum pump where the stepwise control of Zhong and Shelley are being viewed as analogous. Shelley discloses a stepwise control system that allows the controller to use increments and decrements depending on the sensed data (¶ 20). The resultant combination would allow for the control scheme of Zhong for the stepwise change to involve : increasing the operational speed by one increasing step increment each time snoring is not detected, up to a predetermined maximum operational speed; and decreasing the operational speed by one decreasing step increment each time snoring is detected, down to the idle operational speed, and resuming the default operation of the drainage pump at the idle operational speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Zhong to further incorporate the decrements of Shelley to further fine tune the operation of the pumping system and prevent snoring. 
Regarding claim 17, Zhong’s modified teachings are described above in claim 16 where the combination of Zhong, Boothe, and Shelley would further disclose that the drainage pump is configured to transport liquid at operational speeds equal to or higher than a predetermined minimum operational speed (Inherent of the stepwise control of Zhong and Shelley with the step 48-50 of Zhong in Figure 4 showing the increase of speed each time).
Regarding claim 18, Zhong’s modified teachings are described above in claim 17 where the combination of Zhong, Boothe, and Shelley would further disclose that the snoring detection threshold is equal to or higher than the minimum operational speed (Under the broadest reasonable interpretation, if snoring is detecting in step 48-50 of Zhong this speed is above the minimum operational speed).
Regarding claim 19, Zhong’s modified teachings are described above in claim 17 where the combination of Zhong, Boothe, and Shelley would further disclose that the snoring detection threshold is lower than the minimum operational speed (under the broadest reasonable interpretation, the step 42 of Zhong is a snoring detection threshold and the minimum operation speed is the set speed in step 48).
Regarding claim 20, Zhong’s modified teachings are described above in claim 16 where the combination of Zhong, Boothe, and Shelley are silent with respect when the operational speed is decreased to the idle operational speed the drainage pump is operated at the idle operational speed for a duration in a range of 5 to 60 seconds. 
However, the combination of Zhong and Boothe teaches the use of an idle speed after snoring and Zhong in ¶ 57 and 61 details the stopping of the pump taking a predetermined time frame of minutes (2 for example) is given. The length of time is being found to be a result effective variable to allow for the pump to operate at an idle speed whilst fluid levels rise in the pump inlet area. The idle operational speed time will be based on the refilling rate of the fluid into the pump inlet area to a sufficient level to resume snoreless pumping. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined length of time at the idle operational speed as taught in Zhong and Boothe to be in the time range of 5 to 60 seconds as a matter of routine optimization since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 106 USPQ 233, 235 (CCPA 1955). 
Regarding claim 21, Zhong’s modified teachings are described above in claim 20 where the combination of Zhong, Boothe, and Shelley would further disclose that the duration is in a range of 10 to 20 seconds (Please refer to the rejection of claim 20 above for the optimization of time at the idle operation speed).
Regarding claim 22, Zhong’s modified teachings are described above in claim 20 where the combination of Zhong, Boothe, and Shelley would further discloses that the idle operational speed comprises a speed at which the impeller rotates but the drainage pump does not transport liquid (Boothe ¶ 57 details the idle speed being for example 0 rpm which implies no fluid transport).
Regarding claim 23, Zhong’s modified teachings are described above in claim 16 where the combination of Zhong, Boothe, and Shelley but are silent with respect to detecting whether the drainage pump is snoring or not snoring during the stepwise change of the operational speed of the drainage pump is performed within a range of 1 to 10 seconds from when the operational speed starts to decrease or increase.
However, the combination of Zhong and Shelley teaches the control scheme and automatic control of the fluid pump based on detected snoring conditions (Figure 4 of Zhong with ¶ 20 of Shelley). The length of time in which the stepwise change of operational speed of Zhong’s pump per Shelley’s step increment/decrement is being found to be a result effective variable to allow for the pump to operate at a desired level to then allow for the detected parameters a chance to level off. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined snoring determination time as taught in Zhong and Boothe to be in the time range of 1 to 10 seconds as a matter of routine optimization since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 106 USPQ 233, 235 (CCPA 1955).
Regarding claim 24, Zhong’s modified teachings are described above in claim 23 where the combination of Zhong, Boothe, and Shelley would further disclose that the detecting is performed within a range of 1 to 5 seconds (Please refer to claim 23 above regarding the optimization of the detecting time frame). 
Regarding claim 25, Zhong’s modified teachings are described above in claim 17 where the combination of Zhong, Boothe, and Shelley would further disclose when snoring is detected at the minimum operational speed, the operational speed is decreased from the minimum operational speed to the idle operational speed (Zhong Figure 4 steps 42-44-46 with the teachings of Boothe to run at the idle operational speed as disclosed in the rejection of claim 16 above).
Regarding claim 26, Zhong’s modified teachings are described above in claim 16 where the combination of Zhong, Boothe, and Shelley are silent with respect to the idle operational speed of the drainage pump is in a range of 1 to 100 revolution per minutes (RPM).
However, the combination of Zhong and Boothe teaches the use of an idle speed which is disclosed by Boothe as o rpm for an example. The idle speed of Boothe is being found to be a result effective variable to allow for the pump to operate at a very low rpm whist not providing enough flow to transport the liquid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the idle operational speed as taught in Zhong and Boothe to be in the range of 1-100 rpm as a matter of routine optimization since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine. 
Regarding claim 27, Zhong’s modified teachings are described above in claim 17 where the combination of Zhong, Boothe, and Shelley would further disclose that the minimum operational speed is in a range of 500 to 2000 RPM (Boothe ¶ 54).
Regarding claim 28, Zhong’s modified teachings are described above in claim 16 where the combination of Zhong, Boothe, and Shelley would further disclose that the maximum operational speed of the drainage pump is equal to or higher than 2000 RPM (Boothe ¶ 54).
Regarding claim 29, Zhong’s modified teachings are described above in claim 28 where the combination of Zhong, Boothe, and Shelley would further disclose that the maximum operational speed of the drainage pump is equal to or higher than 2500 RPM (Boothe ¶ 54).
Regarding claim 31, Zhong teaches a liquid pump with a variable operating speed (¶ 1) that discloses a drive unit comprising an electric motor and a drive shaft (Motor 9 with inherent shaft connected to the pump 1), and a hydraulic unit comprising an impeller operatively connected to the electric motor via the drive shaft (Pump 1 per ¶ 27 and 45), the method comprising the steps of: operating continuously the drainage pump at a positive operational speed via the electric motor in rotation driving the impeller in a positive direction of rotation (Figure 4, step 42 implies a continuous running); periodically increasing the operational speed of the drainage pump from the first operational speed to a predetermined snoring detection threshold speed (Figure 4, steps 42-44-48-50), and detecting whether the drainage pump is snoring or not snoring at the snoring detection threshold speed (Figure 4 steps 42-44-48-50); when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump (Steps 46 and 52 in Figure 4), and resuming the default operation of the drainage pump at the idle operational speed (Figure 4 return steps to 42); when snoring is not detected at the snoring detection threshold, proceeding to stepwise change the operational speed of the drainage pump, and to detect whether the drainage pump is snoring or not snoring at each new operational speed corresponding to each stepwise change (Figure 4, increase in speed from steps 48-50 as looped).
Zhong is silent with respect to the step of conducting default operation of the drainage pump at an operational speed equal to a predetermined idle operational speed; when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump to the idle operational speed.
However, Boothe teaches a pump system control for a liquid pump (¶ 1) that discloses the use of an idle speed of the pump system (¶ 57). The resultant combination would be such that the control method of Zhong would return to an idle operation speed as taught in Boothe therefore teaching the step of conducting default operation of the drainage pump at an operational speed equal to a predetermined idle operational speed; when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump to the idle operational speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control method of Zhong return to an idle speed as opposed to a full pump stop to minimize the amount of start and stops of the motor. 
Zhong is silent with respect to wherein the stepwise change of the operational speed (OP) involves: increasing the operational speed by one increasing step increment each time snoring is not detected, up to a predetermined maximum operational speed; and decreasing the operational speed by one decreasing step increment each time snoring is detected, down to the idle operational speed, and resuming the default operation of the drainage pump at the idle operational speed.
However, Shelley teaches a control scheme for a vacuum pump where the stepwise control of Zhong and Shelley are being viewed as analogous. Shelley discloses a stepwise control system that allows the controller to use increments and decrements depending on the sensed data (¶ 20). The resultant combination would allow for the control scheme of Zhong for the stepwise change to involve : increasing the operational speed by one increasing step increment each time snoring is not detected, up to a predetermined maximum operational speed; and decreasing the operational speed by one decreasing step increment each time snoring is detected, down to the idle operational speed, and resuming the default operation of the drainage pump at the idle operational speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Zhong to further incorporate the decrements of Shelley to further fine tune the operation of the pumping system and prevent snoring.
Regarding claim 32, Zhong’s modified teachings are described above in claim 31 where the combination of Zhong, Boothe, and Shelley would further disclose that the control unit is integrated into the drainage pump (Zhong Figure 1, Pump unit 1 and VFD controller 2 with ¶ 46).
Regarding claim 33, Zhong’s modified teachings are described above in claim 31 where the combination of Zhong, Boothe, and Shelley would further disclose that the control unit comprises a Variable Frequency Drive (VFD) (Zhong VFD 2 in ¶ 46).
Regarding claim 34, Zhong’s modified teachings are described above in claim 33 where the combination of Zhong, Boothe, and Shelley would further disclose that the idle operation speed corresponds to a minimum operational speed of the variable frequency drive (Resultant combination of Zhong and Boothe’s idle speed disclosed in ¶ 57).
Regarding claim 35, Zhong teaches a method of controlling a liquid pump with a variable operating speed (¶ 1) using a computer program (¶ 16 and 51) that discloses a drive unit comprising an electric motor and a drive shaft (Motor 9 with inherent shaft connected to the pump 1), and a hydraulic unit comprising an impeller operatively connected to the electric motor via the drive shaft (Pump 1 per ¶ 27 and 45), the method comprising the steps of: operating continuously the drainage pump at a positive operational speed via the electric motor in rotation driving the impeller in a positive direction of rotation (Figure 4, step 42 implies a continuous running); periodically increasing the operational speed of the drainage pump from the first operational speed to a predetermined snoring detection threshold speed (Figure 4, steps 42-44-48-50), and detecting whether the drainage pump is snoring or not snoring at the snoring detection threshold speed (Figure 4 steps 42-44-48-50); when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump (Steps 46 and 52 in Figure 4), and resuming the default operation of the drainage pump at the idle operational speed (Figure 4 return steps to 42); when snoring is not detected at the snoring detection threshold, proceeding to stepwise change the operational speed of the drainage pump, and to detect whether the drainage pump is snoring or not snoring at each new operational speed corresponding to each stepwise change (Figure 4, increase in speed from steps 48-50 as looped).
Zhong is silent with respect to the step of conducting default operation of the drainage pump at an operational speed equal to a predetermined idle operational speed; when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump to the idle operational speed.
However, Boothe teaches a pump system control for a liquid pump (¶ 1) that discloses the use of an idle speed of the pump system (¶ 57). The resultant combination would be such that the control method of Zhong would return to an idle operation speed as taught in Boothe therefore teaching the step of conducting default operation of the drainage pump at an operational speed equal to a predetermined idle operational speed; when snoring is detected at the snoring detection threshold speed, decreasing the operational speed of the drainage pump to the idle operational speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control method of Zhong return to an idle speed as opposed to a full pump stop to minimize the amount of start and stops of the motor. 
Zhong is silent with respect to wherein the stepwise change of the operational speed (OP) involves: increasing the operational speed by one increasing step increment each time snoring is not detected, up to a predetermined maximum operational speed; and decreasing the operational speed by one decreasing step increment each time snoring is detected, down to the idle operational speed, and resuming the default operation of the drainage pump at the idle operational speed.
However, Shelley teaches a control scheme for a vacuum pump where the stepwise control of Zhong and Shelley are being viewed as analogous. Shelley discloses a stepwise control system that allows the controller to use increments and decrements depending on the sensed data (¶ 20). The resultant combination would allow for the control scheme of Zhong for the stepwise change to involve : increasing the operational speed by one increasing step increment each time snoring is not detected, up to a predetermined maximum operational speed; and decreasing the operational speed by one decreasing step increment each time snoring is detected, down to the idle operational speed, and resuming the default operation of the drainage pump at the idle operational speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Zhong to further incorporate the decrements of Shelley to further fine tune the operation of the pumping system and prevent snoring. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0034665 (Zhong) in view of US 2016/0174531 (Boothe) in view of US 2011/0200450 (Shelley) and further in view of US 2005/0123408 (Koehl hereinafter). 
Regarding claim 30, Zhong’s modified teachings are described above in claim 16 but are silent with respect that the decreasing step increment is greater than the increasing step increment.
However, Koehl teaches a pump control system (¶ 1 and 4) that discloses the use of increment/decrement step changes at any suitable value (¶ 63). The resultant combination would show that the increment and decrement values are result effective variables to operate the pumping system outside of the snoring threshold. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a decrement step to be larger than an increment step in the control scheme of Zhong, Shelley, and Koehl as a matter of routine optimization since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746